Name: Commission Regulation (EC) No 358/2008 of 22 April 2008 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  European Union law;  technology and technical regulations
 Date Published: nan

 23.4.2008 EN Official Journal of the European Union L 111/5 COMMISSION REGULATION (EC) No 358/2008 of 22 April 2008 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1), and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Article 4(2) of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) The measures provided for by Regulation (EC) No 622/2003 should be reviewed in light of technical developments, operational implications at airports and the impact on passengers. Further research has shown that the benefits of a rulemaking on cabin bag size would not outweigh the operational implications at airports and impact on passengers. This rule, which would apply as from 6 May 2008, should thus be deleted. (3) Regulation (EC) No 622/2003 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 5 May 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 23/2008 (OJ L 9, 12.1.2008, p. 12). ANNEX Point 4.1.1.1(g) of the Annex to Regulation (EC) No 622/2003 is deleted.